Acknowledgements
This communication is in response to applicant’s response filed on 08/08/2021.
Claims 1, 8, 15, have been amended. Claims 3, 5-6, 10, 12-14, 17, and 19-20 have been cancelled.
Claims 1-2, 4, 7-9, 11, 15-16, 18, and 21 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2021 has been entered.
 

Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s argument under Claim Rejections - 35 USC § 103 that the combination of Ford (US 20160261404) in view of Cole (US 20170249623) in further view of Gleichauf (US 20180109541) fails to disclose “receiving, from the third party advertising service, a notification indicating that the third party advertising service will pay the reward once the blockchain transaction has been successfully added to the blockchain ledger, where the notification is encrypted with a public key of the originating party; and storing a block including the blockchain transaction and the notification from the third party advertising service on a blockchain ledger,” as recited in amended claims 1, 8, and 15, examiner respectfully argues applicant’s arguments are moot in light of the new grounds of rejection necessitated by the amendment made to claims 1, 8, and 15.
Applicant argues dependent claims are patentable because of their dependency on independent claims 1, 8, and 15. Examiner respectfully argues applicant’s arguments are moot in light of the new grounds of rejection for claim 1, 8, and 15.

Claim Interpretation
Regarding Claims 1, 8, and 15, the underlined portion of the limitation “creating a proof-of-work from blockchain ledger data that provides proof of validating the blockchain transaction, the proof-of-work identifying a registered third party advertising service for issuing a reward for proof-of-work verifiers, and the registered third party advertising service transmits advertising content to a computing system of the originating party and provides a reward to the proof-of-work verifiers on behalf of the originating party as an add-on to the blockchain transaction,” describes the intended use for creating the proof-of-work and is not given patentable weight. Applicant attempts to further limit the function creating a proof-of-work from blockchain ledger data that provides proof of validating the blockchain transaction by describing how the registered third party advertising service intends to use the received proof-of-work (i.e., transmitting advertising content to a computing system of the originating party and providing a reward to the proof-of-work verifiers on behalf of the originating party as an add-on to the blockchain transaction). How the registered third party advertising service intends to use the created proof-of-work neither imposes a structural difference on the structure or material recited in the claim nor imposes a manipulative difference on the action recited in the claim. Therefore, the underlined portion of the limitation is not given patentable weight.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 


Claims 1-2, 7-9, 15-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Witchey (US 20150332283) in view of NPL Reference Ekblaw (“A Case Study for Blockchain in Healthcare: “MedRec” prototype for electronic health records and medical research data).

Regarding Claims 1, 8, and 15, Witchey teaches receiving a blockchain transaction from an originating party (Paragraphs 0034, 0036, and 0043 teach healthcare tokens represent the information defining the nature of the healthcare transaction associated with a stakeholder (i.e., patient can be stakeholder and the originating party); peer 120A can package healthcare tokens for delivery to one or more validation devices; a validation device receives a healthcare transaction comprising a set of healthcare tokens representative of healthcare actions taken with respect to a healthcare stakeholder); creating a proof-of-work from blockchain ledger data that provides proof of validating the blockchain transaction (Paragraphs 0037-0038 and 0040 teach peer 120B (i.e., the validation device) obtains healthcare tokens and attempts generate a validity block that comprises the healthcare transaction represented by healthcare tokens among other pieces of information (e.g., the transaction could include a transaction ID, a time stamp, validator digital signature, or other data); peer 120B generates the validity block according to validity requirement (e.g., a proof-of-work requirement related to the healthcare transactions); the validity block is processed by combining previous block information (e.g., a hash of a block header) from HHBC 130 (i.e.,  transmitting the proof-of-work and a portion of the blockchain ledger data of the mining operation to the registered third party advertising service via an encrypted message based on a third party key (Paragraphs 0018, 0050-0051, and 0068 teach the validation device continues to validate the healthcare actions by obtaining a digital signature of a validator (i.e., third party), perhaps another healthcare provider's public key or an expert system identifier; the validator can be considered the entity that processes the healthcare tokens to determine if the healthcare transaction should be perceived as being valid or invalid; the digital signature represents a code indicative of the identity of the validator; example digital signatures could include a public key, a private key, an address of the validator peer, or other type of information that identifies the validator; the validator could comprise an expert system employing one or more rules sets by which the healthcare tokens should be processed; Note: although the disclosed approach relates to healthcare, it should be appreciated that the techniques can also be adapted for other markets beyond healthcare (i.e., advertising)); receiving, from the third party advertising service, a notification (Paragraph 0052 teaches the validation device obtaining a validity token indicative of the validity of the healthcare actions and based on the set of healthcare tokens); and storing a block including the blockchain transaction on a blockchain ledger (Paragraphs 0041, 0054, and 0074 teach 
However, Witchey does not explicitly teach the proof-of-work identifying a registered third party advertising service for issuing a reward for proof-of-work verifiers, and the registered third party advertising service transmits advertising content to a computing system of the originating party and provides a reward to the proof-of-work verifiers on behalf of the originating party as an add-on to the blockchain transaction; receiving, from the third party advertising service, a notification indicating that the third party advertising service will pay the reward once the blockchain transaction has been successfully added to the blockchain ledger, where the notification is encrypted with a public key of the originating party; and storing the notification from the third party advertising service on a blockchain ledger.
Ekblaw from same or similar field of endeavor teaches the proof-of-work identifying a registered third party advertising service for issuing a reward for proof-of-work verifiers (Page 7, Paragraph 2, lines 1-7, Page 8, Paragraph 1, lines 1-8, Paragraph 3, lines 1-9 teach Steps 1 and 2 in Figure 2 illustrate our backend implementation of a scenario where a provider (i.e., third party advertising service) adds a record for a new patient; using the Registrar Contract on the blockchain, the patient's identifying information is first resolved to their matching Ethereum address and the corresponding Summary Contract is located; next, the provider uploads a new PPR to the blockchain, indicating their stewardship of the data owned by the patient's Ethereum address; the patient (i.e., originating party) selects data to share; miners are incentivized to participate in the network and contribute their computational resources to achieve a trustworthy, gradual advancement of the chain; MedRec brings medical researchers and health care stakeholders to mine in the network; in return, the network beneficiary (e.g., provider), releases access to aggregate, anonymized medical data as mining  receiving, from the third party advertising service, a notification indicating that the third party advertising service will pay the reward once the blockchain transaction has been successfully added to the blockchain ledger, where the notification is encrypted with a public key of the originating party (Page 5, Paragraph 1, lines 1-3 and Page 8, Paragraph 3, lines 9-17 teach the global contract maps participant identification strings to their Ethereum address identity (equivalent to a public key) (i.e., public key of the originating party); when the block containing the record-update transaction is mined, the mining function automatically appends the block's miner as the owner of the bounty query; the miner can then collect it by simply issuing a request for this bounty to the provider's Database gatekeeper; this “bounty query” or data reward for mining enables medical researchers to access population-level insights into medical treatment and healthcare outcomes, potentially revolutionizing how data is gathered and accessed for research purposes); and storing the notification from the third party advertising service on a blockchain ledger (Page 8 Section 2.6 MedRec Blockchain Mining teaches when the block containing the record-update transaction is mined, the mining function automatically appends the block's miner as the owner of the bounty query (i.e., stores the notification); the miner can then 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Witchey, which teaches creating a proof-of-work that identifies a registered third party, to incorporate the teachings of Ekblaw for the proof-of-work to identify a registered third party advertising service, wherein the registered third party advertising service pays the reward once the blockchain transaction is added to the blockchain ledger.
There is motivation to combine Cole into Ford because MedRec provides a novel data-mining scheme that brings open, big data to medical researchers. We present MedRec not as the panacea for medical record management, but as a foray into this space to demonstrate innovative EHR solutions with blockchain technology (Ekblaw Page 3, Paragraph 3, lines 8-11). The “bounty query” or data reward for mining enables medical researchers to access population-level insights into medical treatment and healthcare outcomes, potentially revolutionizing how data is gathered and accessed for research purposes (Ekblaw Page 8, Paragraph 3, lines 12-15). MedRec data can also feed into emerging technologies for predictive analytics, allowing patients to learn from their family histories, past care and conditions to better prepare for healthcare needs in the future. MedRec’s modularity could support an additional analytics layer for disease surveillance and epidemiological monitoring, physician alerts if patients repeatedly fill and abuse prescription access (e.g. part of the national problem with narcotics abuse), 
Regarding Claim 1, Witchey teaches a method (Paragraph 0042 teaches FIG. 2 provides a more detailed perspective of method of validating healthcare transactions; the method details the steps of providing validation information with respect to a healthcare transaction represented by healthcare tokens and a validity token among other items; the steps of method are executed by one or more validation devices).
Regarding Claim 8, Witchey teaches an apparatus (Paragraph 0042 teaches the steps of method are executed by one or more validation devices (e.g., computer clients, computer servers, web servers, mobile devices, clouds service servers, etc.)) comprising: a receiver (Paragraph 0078 teaches the computer system (i.e., validation device) also includes I/O subsystem).
Regarding Claim 15, Witchey teaches a non-transitory computer readable storage medium configured to store instructions that when executed cause a processor (Paragraph 0077 teaches a computer system (i.e., validation device) that may be used to execute instruction code contained in a computer program product in accordance with an embodiment of the present invention; the computer program product comprises executable code in an electronically readable medium that may instruct one or more computers such as computer system to perform processing that accomplishes the exemplary method steps performed by the embodiments referenced herein).

Examiner Note: as stated above in the claim interpretation section, the limitation “the registered third party advertising service transmits advertising content to a computing system of the originating party and provides a reward to the proof-of-work verifiers on behalf of the originating party as an add-on to the blockchain transaction” is not given patentable weight.

Regarding Claims 2, 9, and 16, the combination of Witchey and Ekblaw teaches all the limitations of claims 1, 8, and 15; and Witchey further teaches wherein the reward is based on the proof-of-work performed (Paragraph 0062 teaches it is possible for the peer to receive compensation for the work; the validation device receiving a digital redeemable token in exchange for integration of the validity block as part of the HHBC; the digital token could be virtual currency (e.g., a digital coin, BitCoin, Litecoin, Peercoin, Dogecoin, a propriety healthcare coin, etc.), a fiat currency, a coupon, an increase in accreditation score, or even an exchanged service).

Regarding Claim 7, the combination of Witchey and Ekblaw teaches all the limitations of claims 1; however the combination does not explicitly teach amending a ledger entry in a blockchain with the notification.
Ekblaw further teaches amending a ledger entry in a blockchain with the notification (Page 6, Paragraph 2, lines 1-7, and Page 7, Paragraph 5, lines 1-7, teach the Summary Contract implements functionality to enable user notifications; providers in our system set the relationship status in their patients' 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Witchey and Ekblaw to incorporate the further teachings of Ekblaw to amend a ledger entry in a blockchain with the notification.
There is motivation to further combine Ekblaw into the combination of Witchey and Ekblaw because of the same reasons listed above for claim 1.

Regarding Claim 21, the combination of Witchey and Ekblaw teaches all the limitations of claims 1; however the combination does not explicitly teach storing, on the blockchain, advertising content provided by the registered third party advertising service.
Ekblaw further teaches storing, on the blockchain, advertising content provided by the registered third party advertising service (Page 8, Paragraph 3, lines 7-16 teach care providers attach a bounty query to any transaction they send updating the PPR; for example, this bounty query can be formulated to return the average iron levels in blood tests done by the provider, across all patients, in the previous week (i.e., advertising content); this “bounty query” or data reward 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Witchey and Ekblaw to incorporate the further teachings of Ekblaw to store, on the blockchain, advertising content provided by the registered third party advertising service.
There is motivation to further combine Ekblaw into the combination of Witchey and Ekblaw because of the same reasons listed above for claim 1.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Witchey (US 20150332283) in view of NPL Reference Ekblaw (“A Case Study for Blockchain in Healthcare: “MedRec” prototype for electronic health records and medical research data) in further view of Ford (US 20160261404).

Regarding Claims 4, 11, and 18, the combination of Witchey and Ekblaw teaches all the limitations of claims 1, 8, and 15; and Ford further teaches wherein the proof-of-work omits the notification to the originating party and includes an indicator to forward the third party a select portion of the blockchain transaction (Paragraphs 0042 and 0051-0053 teach the process of determining the value of the nonce is non-trivial, and basically amounts to a search through all possible nonce values; finding such a value is conventionally called “proof-of-work,” reflecting the large amounts of computational effort (i.e., “work”) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Witchey and Ekblaw to incorporate the teachings of Ford for the proof-of-work to omit the notification to the originating party and includes an indicator to forward the third party a select portion of the blockchain transaction.
There is motivation to further combine Ford into the combination of Witchey and Ekblaw because an originator may supply the data and identify the application that is to operate on the obfuscated data, but the results data may be intended for a different party other than the originator (i.e., third party advertising service) (Ford Paragraph 0053).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Salamon et al. (US 20160379256) teaches a method is disclosed that causes a computer application to be downloaded onto a user device to track performance of a predetermined action toward offering the end user a discrete incentive for performing that predetermined action. The disclosed method further includes populating a database with demographic and payment information about the end user and receiving action data from the computer application that identifies the 
Alvarez et al. (US 20180091596) teaches various techniques for collection and processing of motor vehicle telematics data and establishing control over access to the telematics data. In an example, a communication device (e.g., a computing device) operated by an owner or operator of a motor vehicle operates to receive telematics data from a telematics system, generate and transmit a derived indication of the telematics data (e.g., using a hash of the data), receive and process a request for information from the telematics data, and generate and transmit an answer and proof of the answer validity in response to the request for information. In an example, the proof of the answer validity may be provided as a zero knowledge proof. The proof may be verified using the derived indication of the telematics data, such as from an indication that is stored in a public distributed blockchain that is auditable and unalterable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P.J./Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3685